 392DECISIONSOF NATIONALLABOR RELATIONS BOARDWagner Electric Corporation and International Unionof Electrical,Radio and MachineWorkers, AFL-CIO-CLC. Case 10-CA-10666January 30, 1975DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn October 31, 1974,Administrative Law JudgeJoel A.Harmatz issued the attached Decision in thisproceeding.Thereafter,the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings,findings, andconclusionsof theAdministrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Wagner ElectricCorporation,Sevierville,Tennessee, itsofficers,agents,successors,and assigns,shall take the actionset forth in the said recommended Order.DECISIONFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a corporation with an office and principalplace of business located at Sevierville, Tennessee, fromwhich it is engaged in the manufacture of automobileelectricalaccessories and other electrical components.During the calendar year preceding issuance of thecomplaint, a representative period, Respondent shippedand sold from said location finished products valued inexcess of $50,000 directly to customers located outside theState of Tennessee.Ifind that Respondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABORORGANIZATION INVOLVEDThe complaint,as amended,alleges,the answersadmits,and I find thatInternationalUnion of Electrical, Radioand MachineWorkers, AFL-CIO-CLC, is a labororgani-zation within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundThere is no bargaining history covering employees atRespondent's Sevierville facility.Operations first com-menced at that location in May 1972 and were basedinitially in a temporary facility during construction of anew plant. At the temporary location, there was an attemptto organize Respondent's employees which apparently waslater abandoned. In November 1972, production opera-tions began in the newly constructed plant. The testimonyof Plant Manager Frank Fellin and Personnel ManagerRobert Montgomery conceded that the Company opposedorganization of its employees at the new plant. Both arenamed in the complaint as the principal offenders ofemployee statutory rights during a renewed organizationaleffortwhich began in eitherlate 1973 or early 1974.STATEMENT OF THE CASEJOEL A. HARMATZ,Administrative Law Judge: This casewas heard in Sevierville, Tennessee, on September12, 1974,upon a charge filedon April 1,1974, and a complaintissuedon May 22, 1974,as amendedon July 30, 1974,alleging that Respondent violated Section 8(axl) of theAct by coercivelyinterrogating employees concerning theirunion activity,by threatening to refuse the hiring of jobapplicantswho supportedunion activity,by threateningthat it would move the plant if employees joined theUnion,and by maintaining an unlawfully broad no-distribution rule.Respondent'sdulyfiled answers deniedthat the alleged unfair labor practices were committed.Afterthe close of the hearing,briefswere filed by theGeneral Counsel and Respondent.Upon the basis of the entire record in this proceeding,including my observation of the witnesses while testifying,and upon careful consideration of the posthearingbriefs, Imake the following:216 NLRB No. 77B.IssuesThe complaint presents questions as to whether Re-spondent in furtherance of its desire to maintain a union-free operation, unlawfully interfered with statutory organi-zational rightsby coerciveinterrogationand threats and bymaintenance of an unlawfully broad restriction on employ-ee distribution of literature on company property. With theexception of the no-distribution rule, the issues presentedare factual,turningupon a resolutionof conflictingtestimony.C.TheRestrictionon Employee Distribution ofUnion LiteratureThe allegation thatRespondent violated Section 8(a)(l)in this respect givesrise toa questionof law. Respondentadmits that,sinceOctober 2, 1973, each newly hiredemployee atSeviervillewas givena booklet entitled"Wagner Handbook," which contained the followingrestriction: WAGNER ELECTRIC CORPORATION393Soliciting- soliciting contributions, selling tickets,distributing handbooks or pamphlets, except whenpermitted by the Personnel Department, is forbidden.The above rule on its face precludes, in all-encompassingterms, the distribution of "handbooks or pamphlets." Thedistributionof such materials on behalf of a labororganization is not specifically exempted from the prohib-ition,and the rule reasonably would be understood asincluding such activity within the broadly stated ban, evenif conducted in nonworking areas, on an employee's owntime.Under settled authority, such limitations on employ-ee distribution' of union literature "must be presumed to bean unreasonable impediment to self-organization andtherefore discriminatory in the absence of evidence thatspecial circumstances make the rule necessary in order tomaintain production or discipline." iRespondent, by way of defense, makes no showing thatspecial considerations warranted a prohibition upon thestatutory right of employees to distribute literature innonworking areas on nonworking time. Instead, it isargued that no unfair labor practice should be foundbecause the rule was not designed to apply to unionactivity,and was neither intended to be, nor actuallyenforced, against such activity. Consistent with Respond-ent's argument testimony adduced on its behalf indicatesthat at a meeting with employees in September 1972, thosein attendance were informed that they had a right todistribute on behalf of the Union on company property innonworking areas on nonworking time. Further testimonyindicates thatmanagement officials on other occasions,when questioned by employees as to their rights todistribute literature, mformed such employees to the sameeffect.Assuming the accuracy of the evidence offered byRespondent in support of its contention, the defense islacking inmerit.Whatever Respondent's uncommunicatedintent informulating the rule, it was nevertheless drafted inamanner proscribingalldistributionof literature oncompany property. The rule was never modified specifical-ly so as to narrow the scope of the ban and to permitprotected forms of union distribution. Employees werenever informed by means which would have had acomprehensive reach and which would have placed all onnotice that union distribution on company property waspermitted if conducted in nonworking areas on nonwork-ing time. It is not enough that those who happened to beemployed at the time of the September 1972 meeting withthe plant manager or who made specific inquiry, wereinformed of the unwritten, unpublishedlimitationupon thescope of the written rule. Indeed, as Plant Manager Fellinand PersonnelManagerMontgomery admitted in theirtestimony, the only reference to the Company's policy withrespect to union distribution available to employees whodid not attend the September 1972 meeting was the"Wagner Handbook." It may well be that an uninformedemployee, by asking a supervisor or other managementofficial, could ascertain that the company policy behindtheruledid not limit protected activity.However,Respondent cannot be relieved of the restraining effects ofits published rule by creating a situation whereby employ-ees,as a prerequisite to engaging in protected unionactivity,must divulge their intentions in that regard tomanagement.2 For the above reasons I find that Respond-ent violated Section 8(a)(1) of the Act by maintaining apublished prohibition on distribution which, by its terms,prohibited employees from distributing union literature innonworking areas on nonworking time.D.Interrogation and ThreatsTwo former employees of Respondent, Roy Burrows andJunior Burns, were called by the General Counsel and gavetestimony supporting the 8(a)(1) allegations imputingcoercive conduct to Plant Manager Frank Fellin andPersonnel Manager Robert Montgomery.Thus, according to Burns, on January 7, 1974, in thecourse of a preemploymentinterview,Montgomery askedBurns what he thought about Respondent being organizedby a union. Burns responded in noncommittal fashion.Burns further testified that he was given a job and the nextday,when he reported to work, he was asked byMontgomery whether Bums knew that another plant in thearea(the Concordia plant, which had been organized) hadclosed down because of a union. When Bums replied in thenegative,Montgomery is alleged to have said that morethan one-third of the work force at that plant had appliedatWagner, and that Respondent had no intention of hiringany of them. Montgomery denied that the Union wasdiscussed during his January 7 interview of Burns. Withrespect to their January 8 conversation,Montgomeryadmits to informing Burns that Respondent's plant inSevierville was not organized and "that we did not feel thatwe needed a union," but denied that he made thestatementsBums attributes to him concerning the Concor-diaplant.Montgomery further denied that he everquestionedBurns concerning his sentimentstowardsorganization.Also, according toMontgomery, it wasBurns, ratherthan himself, who injected both the subject ofthe closing of the Concordia plant and the difficulty thatemployees of Concordia would face in attempting to findwork. I creditBurns overMontgomery. Bums impressedme with his forthrightresponsesand, considering thenature of the remedy involved here, I regard it as entirelyunlikely that his account of the conversations weremanufactured, nor do I believe that his interests in theoutcome were of such a nature as to influence him toiSeePeyton Parking Co, Inc,49 NLRB 828,843, 844(1943), andStoddard-Quirk Manufacturing Co.,138 NLRB 615(1962).2See JR Simplot Company Food ProcessingDivision,137 NLRB 1552,1553(1962),where the Board held a rule unlawful which prohibited all formsof solicitationsave thoseauthorizedby the employer,and in doing sorejectedthe employer'scontention that union solicitation was alwaysauthorized.The Boardreasoned thatan employercannot predicate theexerciseof a Section 7 rights uponits own authorization I regard J. RSimplotas dispositive of Respondent's contentions in this case.Here, as inthat case,the published rule was so broad as to require unknowingemployees eitherto complyand forego union distribution on plant premises,or to take the initiative to inquire of management as to whether theEmployer authorized this form of statutorily protected unionactivity. J RSimplotalso brands as immaterial the fact that an employer may bepossessed of an uncommunicated intention to refrain from applying apublished,unlawfully broad rule to union activity 394DECISIONSOF NATIONALLABOR RELATIONS BOARDviolate the oath.3 On the other hand, from my observationof Montgomery, his testimony reflected an evasiveness asto certain matters so obviously within his knowledge as toreflect a general reluctance on his part to reveal the actualextent of the Company's antiunion policy and the stepstaken in furtherance thereof. Furthermore while I consideritunlikely thatBurnswould have raised the Concordiaissue,the fact that in subsequentantiunionpropagandaRespondent referred to that closedown as part of itsantiunionmessage, heightens the probability that Mont-gomery would have been disposed to make a similar pitchto a new hire.Having creditedBurns, Ifind thatMontgomery, byquestioning him, during the initial employment interview,as to his unionsentiments,engaged in coercive interroga-tion violative of Section 8(a)(1) of the Act. I further findthat, through Montgomery's statementon January 8, 1974,to the effect that Respondent would not hire applicantswith a history of representation by a labor organization,Respondent coerced an employee in a manner calculatedto restrain him in the exercise of Section 7 rights, andthereby also independently violated Section 8(a)(1) of theACt.4Roy Burrows testified concerning two instances inFebruary 1974, in which he was approached by PlantManager Fellin and Montgomery, respectively. Bothoccurred shortly after the new plant was opened to thepublic for inspection on February 9, 1974. According toBurrows, a few days after this "open house", Fellinapproached him at his work station and stated that heheard that Burrows brought two union representativesfrom the ElectricalWorkers to the "open house." Fellinthen asked Burrows, if he was trying "to get a union in."Burrows replied that he did not know what they weretrying to do, adding that if Felten didn't know, "he'd behurting." Fellin admits to raisingthe issuewith Burrows,but denies that he questioned Burrows as to the latter'sintention with respect to the Union. Instead, Fellin testifiedthat he simply asked Burrows "if he knew that these fellowswere talking to our employees about the Union."Iagreewith the General Counsel that under eitherversion Fellin's inquiry was calculated to elicit Burrows'union sentiments, and, under the circumstances, even ifcredited, Fellin's version would constitute coercive interro-gation violative of Section 8(a)(1). In any event, I regardBurrows as the more credible. I consider it entirely unlikelythat Fellin would have put the question to Burrows in theform Fellin describes. Two aspects of Felhn's testimonyengender doubt. First, considerable concern arises as towhy Fellin would seek out Burrows simply to ascertainwhether Burrows, himself, knew what the individuals hewas taking through the plant were doing. Fellin's explana-tion that he took this course in order to make sure thatBurrows knew what they were doing, "in case he did notwant to get involved with the union," was entirelyunconvincing. It is highly doubtful that Fellin would havesought out Burrows for that limited purpose. I am also at aloss to understand how Fellin could have assumed thatBurrows, as Fellin's testimony implies, did not know whatthe people that Burrows was escorting through the plantweredoing.Considering the foregoing, and Fellin'sadmitted opposition to the Union, I credit Burrows'version as the more consistent with the probabilities; i.e.,that Fellin was disturbed by the reports that an employeehad taken advantage of the "open house" as a means ofproviding nonemployee union adherents access to theplant and that Fellin wanted to get to the bottom of thisincident. I find that Respondent, by Fellin's questioning ofBurrows as to union activity, violated Section 8(a)(1) of theAct.Burrows further testified that a few days after the aboveconfrontation with Fellin,Montgomery approached Bur-rows at'his workstation,stating thatthe Company did notneed a union, and "if the Union came in, the plant wouldmove away." Montgomery, while not specifically denyingthat he made any such statement, testified that he did notremember discussing the Union with Burrows on anyoccasion other thana terminalinterview, in which Burrowshad signified his intention to quit in order to take a betterjob. I credit Burrows. I have previously discreditedMontgomery in connection with his conversation withBurns.My observations relative to Montgomery's demean-or underlying that credibility finding are equally applicablehere. Furthermore, it would seem that the threat attributedtoMontgomery by Burrows involved one of the moreblatant forms of coercion, which if not in fact made, wouldhave been emphatically denied. Montgomery's repeatedimposition of lack of recollection as to Burrows' account,enhances the latter's credibility. I find that Respondentviolated Section 8(a)(1) by Montgomery's threat that theplant would move if organized by the Union.IV.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of the Act.2.The Unionisa labor organization within themeaning of Section 2(5) of the Act.3.By maintaining a published rule precluding employ-ees from distributing union literature on company proper-ty, bycoercively interrogating employees concerning theirunion activity or sentiments,by threatening not to hireapplicants because they previously were represented by aunion,and by threatening that the plant would move iforganizedby the Union,Respondent has violated Section8(a)(1) of the Act.3Discrepancies in Burn's pretrial affidavit as to the actual date of his4Contrary to Respondent's contention,the fact that Burns,at the time ofpreemployment interview and the physical setting of his January 8the conversations with Montgomery, had no view one way or the other onconversationwithMontgomery are regarded as negligible and not ofthe question of union representation,does not diminish the unlawfulness ofsufficient import to be given overriding weight in assessing his credibility.Montgomery's remarks WAGNER ELECTRIC CORPORATION4.The aforedescribed unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) of theAct.Upon the foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section10(c) of theAct, I herebyissuethe following recommended:ORDER 5Respondent,Wagner Electric Corporation,Sevierville,Tennessee,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interfering with,restraining,and coercing employeesin their right to form,join,or assist a labor organization, bymaintaining a rule precluding distribution of unionliterature in nonworking areas on nonworkingtime, bycoercively interrogating employees concerning their unionactivity or sentiments,by threateningthat jobapplicantspreviously represented by a union would not be hired, andby threatening that the plant would move if organized by aunion.(b) In any like or related manner interfering with,restraining,or coercing employees in the exerciseof theirrights to self-organization,to form, join, or assist labororganizations,including InternationalUnionof Electrical,Radio and Machine Workers,AFL-CIO-CLC, tobargaincollectively through representativesof their ownchoosing,toengage in concerted activities for thepurpose ofcollective bargaining or other mutual aid or protection, orto refrain from any and all such activities:2.Takethe following affirmativeaction, which I findwill effectuate the policiesof the Act:(a) Post at its Sevierville,Tennessee,plant copies of theattached notice marked"Appendix.."6 Copies ofthe noticeon forms provided by the Regional Director for Region 10,after being duly signedby anauthorized representative ofthe Respondent,shall be posted by Respondent immedi-atelyupon receipt thereof, and be maintained for 60consecutivedaysthereafter,in conspicuous places,includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that the notices are not altered,defaced, orcoverer}by any othermaterial.395(b)Notify the Regional Director for Region 10, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.5 In the event no exceptionsare filed as provided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order and all objections thereto shall bedeemed waived for all purposes.6 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTmaintaina rule precluding ouremployees from distributing union literature in non-working areas of the plant on nonworking time.WE WILL NOT question our employees concerningtheir activities on behalf of a union.WE WILL NOT threaten to move the plant if ouremployees choose to be represented by a union.WE WILL NOT threaten to deny employment to jobapplicants because of their previous representation by aunion.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in their right toself-organization, to form labor organizations, to joinor assist the International Union of Electrical, Radioand Machine Workers, AFL-CIO-CLC, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing, to engage inconcerted activities for the purpose of mutual aid orprotection,or to refrain from any and all suchactivities.WAGNER ELECTRICCORPORATION